Citation Nr: 0732141	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a right knee disorder status post anterior 
cruciate ligament (ACL) reconstruction with instability.

2.  Entitlement to an initial separate compensable disability 
rating for a right knee disorder status post anterior 
cruciate ligament (ACL) reconstruction with arthritis.

3.  Entitlement to an initial compensable disability rating 
for hypertension prior to April 6, 2004.  

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension as of April 6, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 2000 
and from December 2000 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which granted service connection for a 
right knee disorder and hypertension.  While the appeal was 
pending the RO in a June 2004 Decision Review Officer (DRO) 
decision granted a staged rating of 10 percent disabling for 
hypertension as of April 6, 2004, and continued the 
noncompensable rating prior to that date.  The RO also 
granted a 30 percent rating decision for the right knee 
disorder effective from initial entitlement in a May 2005 
rating.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum allowable 
benefit for service-connected residuals of a right knee 
disorder status post status post anterior cruciate ligament 
(ACL) reconstruction, manifested by severe recurrent lateral 
instability, but with no evidence of any ankylosis, malunion 
or nonunion of the tibia and fibula shown.

2.  There is X-ray evidence of arthritic changes of the right 
knee, and the veteran is shown to have complaints of pain.  

3.  The veteran's service-connected right knee disorder 
status post status post anterior cruciate ligament (ACL) 
reconstruction with degenerative joint disease is manifested 
by ranges of motion repeatedly shown to be greater than 5 to 
60 degrees, with the most recent range of motion shown to be 
0 to 120 degrees.    

4.  Prior to April 6, 2004, the veteran's hypertension has 
been manifested by systolic pressure predominantly less than 
120 and diastolic pressure predominantly less than 100, nor 
was continuous medication needed.

5.  Since April 6, 2004, the veteran's hypertension has been 
manifested by systolic pressure predominantly less than 200 
and diastolic pressure predominantly less than 110.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for recurrent lateral instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2007).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met as of initial 
entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 
4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2007).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2007).

4.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2007).
 
5.  The criteria for an initial compensable rating for 
hypertension have not been met prior to April 6, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
&. Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2007).

6.  As of April 6, 2004, the criteria for a disability rating 
in excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in August 2003.  After granting 
service connection, the VA provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating in the February 2004 letter, which 
included notice of the requirements to an increased rating, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  Although the veteran 
requested a hearing before a Veterans Law Judge, he did not 
appear for one scheduled for August 2007 and has failed to 
advise the VA of any outstanding evidence after 2004.  Thus, 
the VA did its best to comply with the duty to assist in 
light of the veteran's failure to cooperate in obtaining 
additional records.  The duty to assist is not a one-way 
street, and it is the conclusion of the Board that the 
veteran has not fulfilled his duty to cooperate in this 
matter.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a 
veteran [appellant] wishes help, he cannot passively wait for 
it in those circumstances where his own actions are essential 
in obtaining the putative evidence.  See Wood, supra; Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  In this instance, it 
seems that the appellant failed to cooperate with the VA, to 
the detriment of his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of June 2003 provides a recent assessment of the 
veteran's condition based on examination of the veteran.  In 
light of the fact that additional evidence was not obtained 
that might have shown a worsening of symptoms, and in light 
of a partial grant in this matter, the veteran is not 
prejudiced by the lack of a more recent examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided a letter notifying 
him of this in March 2006.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2007).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2007).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2007).

Service medical records revealed that the veteran injured his 
right knee in service and underwent reconstructive surgery in 
February 1999.  He was also treated for high blood pressure 
in service.  

The report of a June 2003 VA examination, one day after his 
release from active duty revealed a history of right knee 
injury in 1998 in service playing basketball.  He said he 
twisted and hyperextended the knee and had ACL reconstruction 
around February 1999.  He got a knee waiver and reenlisted in 
the service.  His current complaints were of increased right 
knee pain since reenlistment usually precipitated by running 
or marching.  He reported pain every other day and that the 
pain was at the medial anterior aspect of the knee.  His pain 
was at a level of 6/10 in intensity.  It could be fleeting.  
He denied swelling but reported that the knee would buckle 
about monthly with strenuous activity.  He also described 
locking of the knee with prolonged flexion especially with 
forced extension.  He did report occasional loud popping in 
the knee.  He took Motrin for symptoms but did not use a 
brace.  He also complained of foot pain.  Physical 
examination revealed a surgical scar on the proximal anterior 
tibia of the right knee.  He had full range of motion with 
mild retropatellar crepitus of the right knee with positive 
apprehension.  X-rays showed his knee to be status post 
anterior cruciate ligament (ACL) surgery with distal, femoral 
and proximal tibial tunnels and associated anchoring 
hardware.  There was spurring at the proximal tibiofibular 
syndemosis with mild patellofemoral spurring.  Physical 
examination for his heart and blood pressure revealed it to 
be 140/80, pulse of 77, height of 72 and weight of 238.8.  S1 
and S2 were normal without rubs, murmurs or gallops.  His PMI 
was at the 5th intercostal space in midclavicular line.  
Pulses were 2+ throughout with no edema noted.  His chest was 
clear and chest X-rays were normal.  Five day blood pressure 
monitoring revealed 1 of 6 diastolic readings greater than or 
equal to 85 and 5 of 6 systolic readings greater than or 
equal to 140, none greater than or equal to 160.  The 
diagnosis was status post ACL reconstruction right knee with 
degenerative joint disease (DJD).

VA treatment records from 2004 reveal that on April 6, 2004 
the veteran was seen to establish primary care with a past 
medical history of hypertension.  His chief complaints were 
of right knee pain, and to check his blood pressure and 
lipids.  He was noted to have taken Adalat in the past but 
was off medications for 1 year and was without a home blood 
pressure cuff.  He was noted to have hyperlipidema but was on 
a diet.  He denied cardiac history, no catheterization or 
graded exercise test (GXT).  He was noted to have had 
reconstructive surgery on the right knee in 1998 while in the 
service and had reinjury just out of service but never got a 
magnetic resonance imaging (MRI).  He had pain in his right 
knee often, which inhibited some activities.  He stocked 
shelves at work.  Examination of the knee revealed full range 
of motion and some hesitancy in full extension and a surgical 
scar of the anterior.  Cardivascualary he denied chest pain, 
shortness of breath but did get "winded" with activity even 
when conditioned.  There was no family history of asthma.  
His blood pressure was 160/100, repeat 160/98.  His heart was 
without rubs, murmurs or gallops and his lungs were clear.  
The assessment was hypertension, off meds and possible 
increased salt intake as well as hyperlipidema per history.  
He was also status right knee pain with history of 
reconstructive surgery.  Treatment plans included knee brace 
and to restart Adalat for blood pressure and blood pressure 
cuff with instructions.  A nutrition clinic record from the 
same day gave a blood pressure reading of 158/96.  An 
addendum from the same day suggested that an echocardiogram 
be considered to evaluated dyspnea on exertion chronic per 
patient.  

VA treatment notes from July 2004 reveal that on July 1, 2004 
he was transferred from the VA in Montgomery and denied any 
pain or depression.  His prescreen nursing notes gave a blood 
pressure of 150/80.  The full medical examination revealed 
complaints of right knee pain, hypertension and 
hyperlipidemia.  He was noted to take etolodolac with good 
results and to wear a knee brace.  He was to have a repeat 
MRI of the knee but was unable to make it and had no further 
follow up.  He stated that his knee gets weak and goes out on 
him and he had reconstructive surgery following a torn ACL 
and medial collateral ligament (MCL). His past medical 
history included hypertension and right knee trauma following 
an accident playing basketball and he had surgery on it.  A 
review of systems revealed his cardiac system to be positive 
for hypertension.  Musculoskeletal system was positive for 
right knee joint pain.  His blood pressure was 130/90 and 
heart was S1, S2, no murmurs, gallops or rub.  Examination of 
the knee revealed a right knee brace in place, with no edema 
or erythema.  There was no clubbing or edema of any 
extremities and pedal pulses were 2+ bilaterally.  He was 
assessed with hypertension and right knee arthralgia.  He was 
also hyperlipid.  Plans were to continue current medications 
and assess blood pressure over 140/90.  His repeat blood 
pressure was 132/80.  The physician commented that the 
veteran's blood pressure was usually adequately controlled.  
No prescription changes indicated at this time.  An addendum 
noted that the right knee X-ray revealed status post cruciate 
ligament repair by history, no acute changes.  There was some 
eburnation of the tibiofibular joint.  There was also some 
mild osteophyte formation associated with this.  Consult 
orthopedics for evaluation.

The report from the July 20, 2004 orthopedic evaluation noted 
the veteran to be referred for acute pain.  He gave the 
history of injuring his right knee playing sports and of 
having ACL repair in February 1998 while in the service.  His 
current complaints were instability, weakness and difficulty 
ambulating as well as intermittent pain.  He denied swelling, 
but stated he had a knee brace and medications which helped.  
Strenuous physical activity made it worse.  His current job 
involved climbing and bending.  He stocked shelves.  X-rays 
were noted to show a screw intact at the right proximal tibia 
extending to the fibula.  Physical examination revealed the 
veteran to ambulate well without assistive device and his 
gait was normal.  He had no deformity or swelling and was 
negative for instability.  There was some point tenderness 
during the examination at the medial aspect of the knee.  The 
impression was status post right ACL repair.  The veteran was 
advised to keep a future appointment for August.  On the same 
date a nursing note revealed his blood pressure to be 147/99.  

VA records from August 2004 revealed that nursing notes from 
August 4, 2004 and August 10, 2004 revealed blood pressure 
readings of 137/72 and 153/84 respectively.  He was noted to 
be in consultation for a sleep disorder.  
An August 10, 2004 orthopedic consult noted the veteran to 
have right knee pain since a basketball injury with surgery 
in 1998 for ACL reconstruction.  He had no swelling but did 
have clicking and giving way.  Examination revealed some 
tenderness at the medial joint line.  His range of motion was 
0 to 120 degrees with questionable slight anterior drawer 
sign.  The impression was possible ACL injury and plans for 
MRI were made.  

The MRI report from late August 2004 revealed his previous 
ACL repair appeared intact.  Lateral compartment degenerative 
changes with erosion of the articular cartilage and abnormal 
subchondral signal in the lateral femoral condyle and tibial 
plateau consistent with old subchondral 
sclerosis/microfracturing were noted.  Also noted were 
extensive degenerative changes involving the lateral meniscus 
with evidence of degenerative tears involving the central and 
posterior aspect of the lateral meniscus.  Findings should be 
correlated with the previous operative note for any surgical 
procedures involving the lateral meniscus.  The prognosis was 
that in the future if symptoms become severe he may elect to 
have total joint replacement.  For now activity restriction 
and use of cane would be best.  

A blood pressure reading from August 31, 2004 was 137/71.

Records from November through December 2004 address sleep 
studies and other treatment for his sleep disorder, but 
include a blood pressure reading of 139/69.  Also in December 
2004 he called asking about the potential harmful affects 
from celebrex and naproxen as he was worried these 
medications may have affected his heart.  He had taken them 
in the service and heard about problems with them in the 
news.  

There are no records submitted dated after 2004.  However the 
veteran is noted to have failed to appear for a hearing 
before a Veterans Law Judge at the RO scheduled for August 
2007 and has not submitted any allegations that his right 
knee condition or hypertension has worsened since he was 
treated in 2004.  

A.  Right Knee Disorder

Service connection was granted for a right knee disability in 
a July 2003 rating decision and assigned an initial 10 
percent rating.  The veteran appealed this decision and in a 
May 2005 rating, the rating was increased to 30 percent 
disabling from initial entitlement.  He continues to disagree 
with this rating assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2007).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2007), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

The veteran has been assigned a 30 percent rating dating back 
to initial entitlement under Diagnostic Code 5257, as the RO 
in its May 2005 rating conceded that the instability caused 
by the right knee disorder was severe and required the use of 
an assistive device, with a total knee replacement advised if 
the symptoms worsened.  This is the maximum allowable rating 
under this Diagnostic Code and thus a higher rating under 
this Diagnostic Code is not warranted.  

Regarding the question of whether an increased separate 
rating for right knee arthritis is warranted, the Board notes 
that the RO initially rated the right knee disorder under 
Diagnostic Code 5010 for arthritis and assigned a 10 percent 
rating based on pain with motion in the July 2003 rating 
decision that granted service connection.  As discussed above 
VAOPGPREC 9-98 (1998) directs that a separate compensable 
rating be assigned for arthritis under Diagnostic Code 5010 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain, which 
has been shown in this case.  The RO failed to do so when it 
granted the 30 percent rating under Diagnostic Code 5257, and 
the Board finds that such a separate rating is warranted 
under Diagnostic Code 5010 where the veteran has X-ray 
evidence of arthritis with a noncompensable range of motion, 
but with evidence of pain as reported above.    

However, the Board finds that no more than a separate 10 
percent rating is warranted for X-ray evidence of arthritis 
under VAOGCPREC 9-98 and Diagnostic Code.  Moreover, separate 
compensable ratings are not shown to be warranted for either 
limitation of flexion or extension.  His ranges of motion for 
both flexion and extension have been better than the 
noncompensable range, which is 5 degrees for extension and 60 
degrees for flexion.  His ranges of motion are generally 
shown to be close to or within the normal range of motion of 
0 degrees extension and 140 degrees flexion.  His most recent 
range of motion of August 2004 revealed a full (0 degrees) 
extension and 120 degrees flexion.  The records and 
examination reports leading up to this examination likewise 
showed full extension and flexion well over 60 degrees.  

Thus separate compensable ratings for flexion or extension 
are not warranted.  See 38 C.F.R. § 4.71a Diagnostic Code 
5260, 5261.  

There is also no evidence of any ankylosis, malunion or 
nonunion of the tibia and fibula which would potentially 
warrant a higher disability rating under the other applicable 
Diagnostic Codes.  

In sum, the Board finds that a rating in excess of 30 percent 
disabling for instability is not warranted for the veteran's 
right knee disability.  The Board also finds that a separate 
10 percent rating, but no more is warranted for arthritis of 
the right knee with pain, but with noncompensable ranges of 
motion.  

B.  Hypertension

Pursuant to 38 C.F.R. § 1.104, Diagnostic Code 7101 (2006), 
for hypertensive vascular disease, a 10 percent rating is 
warranted when diastolic pressure is 


predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more; 20 percent is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more; 40 
percent when diastolic pressure is predominantly 120 or more; 
and 60 percent when diastolic pressure is predominantly 130 
or more.

Service connection was granted for hypertension in a July 
2003 rating decision and assigned an initial noncompensable 
rating.  The veteran appealed this decision.  During the 
pendency of this appeal in a DRO decision of June 2004, the 
veteran was granted staged ratings for his hypertension, 
rated noncompensable prior to April 6, 2004 and 10 percent 
disabling thereafter.  The evidence reflects that prior to 
April 6, 2004 his diastolic blood pressure was not 
predominantly 100 or more, nor was systolic pressure is 
predominantly 160 or more.  The June 2003 VA examination 
revealed his blood pressure to be 140/80 and he was not 
taking any medications prior to April 6, 2004.  In fact the 
April 6, 2004 treatment record pointed out that he had not 
been on medications for hypertension for a year.  Thus the 
criteria for a compensable rating for hypertension is not 
shown prior to April 6, 2004.  

By April 6, 2004 his blood pressure had increased to 160/100 
and he was restarted on medications thereby meeting the 
criteria for a 10 percent rating, but not more.  The evidence 
from this date and thereafter reflects the hypertension is no 
more than 10 percent disabling.  His medications appear to 
have controlled his symptoms and by July 1, 2004 his blood 
pressure readings were 150/80, 130/90, 140/90 and 132/80.  By 
August 2004 his blood pressure had dropped to 137/72 and 
153/84.  There is no indication of a diastolic reading 
predominantly of 110 or more, nor of systolic pressure 
predominantly 200 or more.  Thus a rating in excess of 10 
percent is not warranted as of April 6, 2004.  There is also 
no evidence whatsoever of any heart problems that could be 
attributed to hypertension throughout the pendency of the 
appeal, thus consideration of a higher rating under a 
different cardiovascular Diagnostic Code is not indicated.  

C.  Extraschedular 

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's right knee disorder or his hypertension 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 30 percent disabling is denied 
for a right knee disorder, status post anterior cruciate 
ligament (ACL) reconstruction with instability.  

A separate initial rating of 10 percent disabling but no more 
is granted for a right knee disorder, status post anterior 
cruciate ligament (ACL) reconstruction with arthritis, 
subject to the law and regulations governing the payment of 
VA monetary benefits.  

Entitlement to an initial compensable rating for hypertension 
prior to April 6, 2004 is denied.

Entitlement to a rating in excess of 10 percent disabling for 
hypertension as of April 6, 2004 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


